Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-8, 10 are rejected under 35 U.S.C. 102a2 as being anticipated by Meyers (US 20130291781 A1).
Regarding Claim 1, Meyers discloses a handheld underwater aircraft, comprising a battery compartment and propellers, wherein there are at least two propellers, which are symmetrically arranged with respect to the battery compartment, and are connected to the battery compartment (Fig. 3.); and an axis of each of the propellers and an axis of the battery compartment form an included angle. (paragraph 56)  

Regarding Claim 2, Meyers discloses the handheld underwater aircraft according to claim 1, wherein a water inlet end of the propeller is biased toward the battery compartment and the included angle is greater than 0 degree and less than 45 degrees.  (paragraph 56)  

Regarding Claim 4, Meyers discloses the handheld underwater aircraft according to claim 1, wherein there are two propellers, and the two propellers are connected by a buoyancy block.  (paragraph 36, 87)

Regarding Claim 5, Meyers discloses the handheld underwater aircraft according to claim 4, wherein the buoyancy block is arranged in front of the battery compartment, and is a curved plate with a middle portion protruding forward.  (See Fig. 3)

Regarding Claim 6, Meyers discloses the handheld underwater aircraft according to claim 4, wherein the propeller and the battery compartment are connected by a buoyancy bridge, and handles are arranged on the buoyancy bridge.  (See Fig. 7.)

Regarding Claim 7, Meyers discloses the handheld underwater aircraft according to claim 6, wherein the buoyancy bridge comprises an upper buoyancy plate and a lower buoyancy plate which are arranged in parallel, and both ends of the upper buoyancy plate and both ends of the lower buoyancy plate are connected to the two propellers respectively; an upper end of the battery compartment is mounted on a middle portion of a lower surface of the upper buoyancy plate, and a lower end of the battery compartment is mounted on a middle portion of an upper surface of the lower buoyancy plate (See embodiment Fig. 5.); the handles are symmetrically arranged on two sides of the battery compartment, an upper end of each of the handles is connected to the upper buoyancy plate, and a lower end of the handle is connected to the lower buoyancy plate; one of the handles is provided with a propeller switch (throttle, described previously as element 40), and the other handle is provided with a power switch (power for light, described previously as element 38).

Regarding Claim 8, Meyers discloses the handheld underwater aircraft according to claim 6, wherein the buoyancy block, the upper buoyancy plate, the lower buoyancy plate, and the handle each have a hollow structure.  (See Fig. 7.  The handle must have at least some degree of hollowness to provide for the switch and wiring.)

Regarding Claim 10, Meyers discloses handheld underwater aircraft according to claim 1, further comprising a status display screen (Element 39), wherein the status display screen is arranged on an outer side wall of the battery compartment, and a power supply in the battery compartment and the propeller are in circuit connection with the status display screen (paragraph 102); the status display screen is configured to display parameter information of the power supply in the battery compartment and the propeller(paragraph 102); further comprising a pressure sensor mounted on the lower front of the battery compartment, wherein the pressure sensor is in circuit connection with the status display screen(depth sensor, paragraph 102), and the status display screen is configured to display detected data of the pressure sensor; and further comprising an indicator lamp (light status, paragraph 102) arranged on the status display screen. (paragraph 102)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Meyers in view of Yeo (US 20120309241 A1).
Regarding Claim 9, Meyers discloses the handheld underwater aircraft according to claim 7, with a single throttle control but does not explicitly disclose wherein the propellers are each a variable speed propeller, a gear adjustment switch for controlling the variable speed propeller is arranged on the handle or on a side wall of the battery compartment, and each of the variable speed propellers is correspondingly provided with one gear adjustment switch.  
	Yeo discloses a handheld underwater craft wherein the propellers are each a variable speed propeller, a gear adjustment switch for controlling the variable speed propeller is arranged on the handle or on a side wall of the battery compartment (paragraph 69), and each of the variable speed propellers is correspondingly provided with one gear adjustment switch.  (paragraph 70)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add the switch of Yeo to the handheld craft of Meyers.  The motivation to modify Meyers, as disclosed in Yeo paragraph 70, is to assist in turning.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yeo ( US 20120309241 A1) discloses angling the thruster away from the diver in paragraph 85.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        26 March 2022